Citation Nr: 0606612	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spondylitis.  

2.  Entitlement to service connection for a back disorder, to 
include a lumbosacral strain and scoliosis of the thoracic 
and lumbar spines.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1980 and September 1995 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 1980, the RO denied service connection right knee, 
left knee, and back disabilities, to include a lumbosacral 
strain, and scoliosis of the thoracic and lumbar spines.  The 
veteran was informed of this decision by mail later that 
month.  

The file contains an envelope postmarked in October 1980.  It 
also contains a notice of disagreement (NOD), date stamped as 
having been received at the RO in October 1980.  Since the 
rating decision was issued in August 1980, this would be a 
timely NOD.  It appears that it took a long journey and was 
date stamped later in October 1980 at the Washington, D.C. 
RO.  Subsequent stamps reflect its return to the Albuquerque, 
RO in November 1981.  In November 1981, the RO wrote to the 
veteran and told him that the one year time limit to file an 
appeal had expired.  The file does not show why the RO chose 
the later date stamps over the earlier, timely ones.  The 
Board finds that the RO erred in not finding a timely NOD 
and, there fore, the RO should have issued a statement of the 
case (SOC) at that time.  Where a claimant files a notice of 
disagreement and the RO has not issued a SOC, the issue must 
be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  In this case, the SOC must reflect that the 
veteran appealed the denial of his original claims for 
service connection for right knee, left knee and back 
disabilities.

The Board notes that there were subsequent claims that were 
denied on the basis that the veteran had not submitted new 
and material evidence.  Because that is a higher standard of 
proof, it does not cure the failure of due process in the 
original claim.  Consequently, the RO must consider the 
claims for service connection for right knee, left knee and 
back disabilities without regard to the law and regulations 
governing finality of unappealed RO decisions, considering 
all evidence of record and not requiring the veteran to 
submit new and material evidence.  

There have been significant changes in the law since 1980.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
One significant change is that if there is competent evidence 
of a current disability, and there is evidence which 
indicates that the disability or symptoms may be associated 
with service, VA will obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Considering the evidence of 
record and the veteran's statements, VCAA requires a medical 
examination and opinion in this case with respect to the 
claims for service connection for right knee, left knee and 
back disabilities.  

As to the fourth issue on appeal, in a September 1995 rating 
decision, the RO denied service connection for cervical 
spondylitis on the basis that the claim was not well 
grounded.  The decision noted that there was no evidence of a 
possible relationship to service.  In December 2002, the 
veteran attempted to reopen his cervical spine claim.  In 
February 2003, the RO sent him a VCAA notice letter, which 
informed him, in part, that he had to submit new and material 
evidence to reopen the cervical spine claim.  However, the 
letter did not tell him what constituted new and material 
evidence.  That is, the VCAA letter did not tell the veteran 
what the evidence had to show to substantiate his application 
to reopen his claim or the underlying claim for service 
connection for a cervical spine disability.  Of particular 
significance in this case, there is nothing in the February 
2003 VCAA letter which tells the veteran that he needs to 
submit competent medical evidence of a connection or nexus 
between his current disability and service.  This should be 
done.  38 U.S.C.A. § 5103(a) (West 2002); see also, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2004); Peligrini v. 
Principi, 18 Vet. App. 112 (2004); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186- 87 (2002). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and any other applicable legal 
precedent.  Specifically, the AMC/RO 
should send the veteran a VCAA notice 
letter telling him what evidence is 
needed to substantiate his application 
to reopen a claim for service 
connection for a cervical spine 
disability and his claims for service 
connection for a back disorder, to 
include disabilities of the thoracic 
and lumbar spines; service connection 
for a right knee disability, and 
service connection for a left knee 
disability.  

2.  The AMC/RO should schedule the 
veteran for VA spine and joints 
examinations.  The claims folder should 
be made available to the examiner and 
he should indicate in his report that 
it was reviewed, including the service 
medical records and all relevant post-
service medical and X-ray evidence, to 
include a report of a VA examination 
approximately 6 months after service 
showing a diagnosis of chronic and 
recurrent lumbosacral strain, and a 
report of a 1980 post service VA 
examination, which includes a diagnosis 
of scoliosis of the thoracic and 
lumbosacral spines.  

Following the review of the relevant 
medical and X-ray evidence in the 
claims file, the clinical evaluation 
and any tests that are deemed 
necessary, the clinician should 
determine the veteran's current 
bilateral knee and spine diagnoses and 
opine whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any knee or back 
disorder that is currently present, to 
include disability of the spine, began 
during service or is causally linked to 
some incident of service.  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
the claims for service connection for back 
and bilateral knee disorders, as initial 
claims, considering all evidence of 
record.  If the claim for service 
connection for back or either knee 
disorder remains denied, the appellant and 
his representative should be provided a 
statement of the case (SOC) on these 
issues; NOT a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  

5.  The AMC/RO should also readjudicate 
the application to reopen a claim for 
service connection for cervical 
spondylitis in light of any evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC on this issue.  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

